

SCHEDULE TO EXHIBIT 10.21




Indemnification Agreements with Directors and Executive Officers





 
Name
Date of Agreement
Directors:
     
John R. Alm
February 28, 2006
 
David H. Batchelder
January 25, 2002
 
Michael R. D’Appolonia
March 25, 2002
 
C. Scott Greer
March 25, 2002
 
Gail E. Hamilton
August 16, 2005
 
Stephen G. Hanks
January 25, 2002
 
William H. Mallender
March 25, 2002
 
Michael P. Monaco
March 25, 2002
 
Cordell Reed
March 25, 2002
 
Dennis R. Washington
January 25, 2002
 
Dennis K. Williams
March 25, 2002
Officers:
     
Stephen M. Johnson
January 25, 2002
 
George H. Juetten
January 25, 2002
 
Jerry K. Lemon
October 13, 2003
 
Larry L. Myers
January 25, 2002
 
Richard D. Parry
January 25, 2002
 
Cynthia M. Stinger
January 25, 2002
 
Craig G. Taylor
January 25, 2002
 
Earl L. Ward
August 14, 2002
 
Thomas H. Zarges
January 25, 2002


